


110 HR 2951 IH: Tax Relief for All Workers Act of

U.S. House of Representatives
2007-06-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2951
		IN THE HOUSE OF REPRESENTATIVES
		
			June 28, 2007
			Mr. Yarmuth (for
			 himself and Mr. Ellison) introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  earned income tax credit for single, childless workers.
	
	
		1.Short titleThis Act may be cited as the
			 Tax Relief for All Workers Act of
			 2007.
		2.Modifications to
			 earned income tax credit for workers with no qualifying children
			(a)Increase in
			 credit and phaseout percentagesThe table under section 32(b)(1)(A) of the
			 Internal Revenue Code of 1986 is amended by striking 7.65 in
			 both places it appears and inserting 15.3.
			(b)Increase in
			 phaseout amountThe table under section 32(b)(2)(A) of such Code
			 is amended by striking $5,280 and inserting
			 $10,700.
			(c)Inflation
			 adjustmentSubsection (j) of section 32 of such Code is amended
			 by redesignating paragraph (2) as paragraph (3) and by inserting after
			 paragraph (1) the following new paragraph:
				
					(2)Phaseout amount
				for individuals with no qualifying childrenIn the case of any
				taxable year beginning after calendar year 2008, the $10,700
				dollar amount in subsection (b)(2)(A) shall be increased by an amount equal
				to—
						(A)such dollar
				amount, multiplied by
						(B)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2007 for calendar year 1992 in subparagraph (B)
				thereof.
						.
			(d)Conforming
			 amendmentClause (i) of section 32(j)(1)(B) of such Code is
			 amended by inserting (other than the amount described in paragraph
			 (2)) after subsections (b)(2)(A).
			(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after December 31, 2007.
			
